Exhibit 10.34

FORM OF FIRST MODIFICATION AGREEMENT

(New Terms)

This First Modification Agreement (the ‘‘Agreement’’), dated as of
                             for reference purposes only, is made by and between
Greenhill & Co., Inc., a Delaware corporation (‘‘Borrower’’), and First Republic
Bank (the ‘‘Lender’’), with reference to the following facts:

A.    The Lender has previously made a loan in the original principal amount of
Twenty Million and 00/100 Dollars ($20,000,000.00) (the ‘‘Loan’’) to Borrower.

B.    The Loan arises out of that certain Loan Agreement dated January 31, 2006
(the ‘‘Loan Agreement’’) executed by Borrower and the Lender. All terms with an
initial capital letter that are used but not defined in this Agreement shall
have the respective meanings given to such terms in the Loan Agreement. The Loan
is evidenced by Borrower’s promissory note dated January 31, 2006 (the
‘‘Note’’).

C.    Borrower has requested that the Lender modify certain of the Loan
Documents on the terms and conditions of this Agreement, and the Lender is
willing to do so.

THEREFORE, for valuable consideration, the Lender and Borrower agree as follows:

1.    Modification of Loan Documents.

1.1    Principal Amount of the Loan. Effective with this Agreement, the original
principal amount of the Loan is hereby increased by Ten Million and 00/100
Dollars ($10,000,000.00) from the original amount of Twenty Million and 00/100
Dollars ($20,000,000.00) to Thirty Million and 00/100 Dollars ($30,000,000.00).

1.2    Interest Rate. From the Existing Maturity Date until the New Maturity
Date, interest on the unpaid principal balance of the Note shall accrue at the
following interest rate or interest rates, subject to the terms of the Loan
Documents: No change.

1.3    Payment of Principal and Interest. From and after the Existing Maturity
Date to the New Maturity Date, principal and interest shall be payable as
follows: No change.

1.4    Payment on Maturity Date. The entire unpaid principal balance of the Note
and all accrued and unpaid interest thereon shall be due and payable on August
1, 2007.

1.5    Other Modifications. The Loan Documents are further modified in the
following respects:

(a) The amount on Section 2.1 (a) of the Loan Agreement is hereby increased from
‘‘Twenty Million and 00/100 Dollars ($20,000,000.00)’’ to ‘‘Thirty Million and
00/100 Dollars ($30,000,000.00)’’.

(b) The Borrower shall pay to the Lender, upon execution of this Agreement, a
commitment fee of                              and a documentation fee of
                             totaled                              , which fees
shall be debited from Borrower’s account number                             
held with Lender.

1.6    Late Charges/After Default Interest Rate. The late charges provided for
in the Note shall continue to apply to all installment payments under Section
1.3 above, and the after default interest rate set forth in the Note shall
continue to apply after the occurrence of an Event of Default.

2.    Representations and Warranties. As a material inducement to the lender’s
execution of this Agreement, Borrower makes the following warranties and
representations to the Lender:

2.1    Authority. Borrower has the full power and authority to enter into and
perform all of its obligations under this Agreement, and this Agreement, when
executed by the Persons signing this Agreement on behalf of Borrower, shall
constitute a legal, valid and binding obligation of Borrower enforceable in
accordance with its terms. The Persons executing this Agreement on behalf of
Borrower have been duly authorized to execute this Agreement by all requisite
action on the part of Borrower.

Page 1 of 3


--------------------------------------------------------------------------------


2.2    Financial Statements. All statements respecting the financial condition
of Borrower, any Guarantors, and any other Persons which have been furnished to
the Lender (a) are accurate and complete in all respects as of the dates
appearing thereon; (b) present fairly the financial condition and results of
operations of the Person to whom the statement applies as of the date and for
the period shown on such statement; and (c) disclose all suits, actions,
proceedings and contingent liabilities affecting the Person to whom the
financial statement applies.

2.3    Other Encumbrances. There are no encumbrances or liens affecting all or
part of the Collateral, except for the liens and security interests in favor of
the Lender and the Permitted Liens.

3.    No Modification of Loan Documents. Nothing contained in this Agreement
shall be construed to obligate the Lender to extend the time for payment of the
Note or otherwise modify any of the Loan Documents in any respect, except as
expressly set forth in this Agreement.

4.    No Waiver. No waiver by the Lender of any of its rights or remedies in
connection with the Loan shall be effective unless such waiver is in writing and
signed by the Lender. The Lender’s rights and remedies under this Agreement are
cumulative with an in addition to any and all other legal and equitable rights
and remedies which the Lender may have in connection with the Loan.

5.    Entire Agreement. This Agreement and the other Loan Documents contain the
entire agreement and understanding among the parties concerning the matters
covered by this Agreement and the other Loan Documents and supersede all prior
and contemporaneous agreements, statements, understandings, terms, conditions,
negotiations, representations and warranties, whether written or oral, made by
the Lender or Borrower concerning the matters covered by this Agreement and the
other Loan Documents.

6.    Modifications. This Agreement may be modified only by a written agreement
signed by Borrower and the Lender.

7.    Descriptive Headings; Interpretation. The headings to sections of this
Agreement are for convenient reference only and shall not be used in
interpreting this Agreement. For purposes of this Agreement, the term
‘‘including’’ shall be deemed to mean ‘‘including without limitation.’’

8.    Attorneys’ Fees. Borrower shall pay all costs and expenses, including
attorneys’ fees and costs, incurred by the Lender in enforcing any of the terms
of this Agreement or the other Loan Documents, whether or not any legal
proceedings are instituted by the Lender. Without limiting the generality of the
immediately preceding sentence, upon the Lender’s demand, Borrower shall
reimburse the Lender for all costs and expenses, including attorneys’ fees and
costs, which are incurred by the Lender in connection with any action by the
Lender for relief from the automatic stay arising under Bankruptcy Code Section
362(a), 11 U.S.C. §362(a).

9.    Indemnification. Borrower shall Indemnify and hold the Lender and its
officers, directors, agents, employees, representatives, shareholders,
affiliates, participating lenders, successors and assigns harmless from and
against any and all claims, demands, damages, liabilities, actions, causes of
action, suits, costs and expenses, including attorneys’ fees and costs, directly
or indirectly arising out of or relating to any commission or brokerage fee or
charge claimed to be due or owing to any person or entity in connection with the
transactions contemplated by this Agreement as a result of any act or agreement
made by the Borrower.

10.    No Third Party Beneficiaries. This Agreement is entered into for the sole
benefit of the Lender and Borrower, and no other party shall have any right of
action under this Agreement.

11.    NO CLAIMS. BORROWER ACKNOWLEDGES AND AGGREES THAT (A) IT HAS NO OFFFSETS
OR DEDUCTIONS OF ANY KIND AGAINST ANY OR ALL OF THE OBLIGATIONS; AND (B) IT HAS
NO DEFENSES OR OTHER CLAIMS OR CAUSES OF ACTION OF ANY KIND AGAINST THE LENDER
IN CONNECTION WITH THE LOAN OR THE COLLATERAL.

Page 2 of 3


--------------------------------------------------------------------------------


12.    Fees. Upon the Lender’s request, Borrower shall pay to the Lender all
costs, charges, and expenses paid or incurred by the Lender in connection with
the preparation of this Agreement and the transactions contemplated hereby,
including (a) reasonable attorney’s fees and costs, filing fees, recording
charges, and document preparation fees; and (b) if the Loan is secured by any
real property, title insurance costs and charges (including the cost of all
title insurance endorsements which the Lender determines to be necessary to
insure the continuing priority of any deed or trust or other real property
security instrument securing the Loan following the execution of this Agreement,
and the issuance of such endorsements shall constitute a condition to the
effectiveness of this Agreement).

13.    Continuing Effect of Documents. The Note and other Loan Documents, as
modified by this Agreement, shall remain in full force and effect in accordance
with their terms and are affirmed by Borrower.

14.    Time of the Essence. Time is of the essence with respect to each
provision of this Agreement.

15.    Counterparts; Successors. This Agreement may be executed in counterparts,
each of which shall constitute on original, and all of which together shall
constitute one and the same agreement. This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective permitted
successors and assigns.

16.    REVIEW BY BORROWER WITH INDEPENDENT COUNSEL. BORROWER ACKNOWLEDGES AND
AGREES THAT (A) IT HAS CAREFULLY READ ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE DOCUMENTS CONTEMPLATED BY THIS AGREEMENT AND UNDERSTANDS SUCH
TERMS AND CONDITIONS; AND (B) IT HAS ENTERED INTO THIS AGREEMENT FREELY AND
VOLUNTARILY, AFTER HAVING CONSULTED WITH ITS INDEPENDENT LEGAL COUNSEL OR AFTER
HAVING HAD AN OPPORTUNITY TO CONSULT WITH ITS INDEPENDENT LEGAL COUNSEL.

BORROWER:

Greenhill & Co., Inc.,
A Delaware corporation

By:                                                 
Harold J. Rodriguez, Jr.
Treasurer

LENDER:

First Republic Bank

By:                                                     

Title:                                                 

Page 3 of 3


--------------------------------------------------------------------------------
